Citation Nr: 0505187	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to May 1984, 
and from January 1991 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
and its implementing regulations, is lacking in this 
instance, given that no attempt to afford the veteran any 
VCAA notice with respect to his claim of January 8, 2003, is 
shown.  The RO points to a June 2002 VCAA notice, but with 
respect to a separate claim for the same benefit.  That 
claim, however, was denied by RO action in November 2002, and 
following notice to the veteran of the denial, an appeal was 
not initiated.  (The veteran's notice of disagreement 
specifically references the March 2003 rating decision, not 
the November 2002 rating decision.)  The Board is aware of no 
legal authority that would permit the RO to consider the VCAA 
notice requirements to have been met when such notice was 
afforded in connection with a prior, final claim.  

Moreover, review of the June 2002 document, which the RO 
purports notified the veteran of the particulars of the VCAA, 
indicates that such document does not adequately outline the 
specific division of responsibility between VA and the 
veteran with respect to the retrieval of Federal and/or non-
Federal records.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(c) (2004); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his claim of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance or 
being housebound.  The veteran must also 
be notified what specific portion of that 
evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Lastly, the RO, after conducting any 
other development it deems appropriate, 
must prepare a new rating decision and 
readjudicate the merits of the veteran's 
claim of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or being 
housebound.  Such readjudication must be 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the holdings of those Federal courts 
interpreting such body of law.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



